Citation Nr: 0409910	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of left elbow 
fracture.

2.  Entitlement to service connection for a liver cyst.

3.  Entitlement to service connection for right fifth digit 
sprain.

4.  Entitlement to service connection for colonoscopy.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for left wrist disability.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for left ankle sprain.

9.  Entitlement to service connection for tinea pedis.

10.  Entitlement to service connection for sinusitis and 
bronchitis.

11.  Entitlement to an initial compensable evaluation for left 
knee disability on appeal from the initial grant of service 
connection.

12.  Entitlement to an initial compensable evaluation for 
hemorrhoids on appeal from the initial grant of service 
connection.

13.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324, based on multiple service connection disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to August 
2000.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently has 
residuals of a left elbow injury.
2.  There is no medical evidence that the veteran currently has a 
liver cyst.

3.  There is no medical evidence that the veteran currently has 
right fifth digit sprain residuals.

4.  There is no medical evidence that the veteran currently has 
chronic disability manifested by abnormal colonoscopy.

5.  There is no medical evidence that the veteran currently has a 
left wrist disability. 

6.  There is no medical evidence that the veteran currently has 
gastroenteritis.

7.  There is no medical evidence that the veteran currently has 
left ankle sprain residuals.  

8.  There is no medical evidence that the veteran currently has 
tinea pedis.


CONCLUSIONS OF LAW

1.  The veteran does not have present left elbow injury residuals 
for which service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran does not have present a liver cyst for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The veteran does not have present right fifth digit sprain 
residuals for which service connection can be granted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  The veteran does not have present chronic disability 
manifested by abnormal colonoscopy for which service connection 
can be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

5.  The veteran does not have present left wrist disability for 
which service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

6.  The veteran does not have present gastroenteritis for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

7.  The veteran does not have present left ankle sprain residuals 
for which service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

8.  The veteran does not have present tinea pedis for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. § 3.159(b) 
(2003).  In letters dated in April 2001 and March 2002, the RO 
informed the veteran and his representative of what information 
and evidence the VA still needed from the veteran; what the VA 
would do to help with his claim; and when and where he should send 
the information or evidence.  In addition, the letter informed the 
veteran that the VA would make reasonable efforts to help him 
obtain medical records necessary to support his claim, if he 
signed forms authorizing the VA to request them from the person or 
agency that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The record reflects that the 
relevant evidence in this case has been developed to the extent 
possible.  All referenced VA outpatient treatment records have 
been requested, and all available records have been obtained.  The 
RO has regularly undertaken efforts to assist him throughout the 
claims process by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA examination, 
which has been associated with the claim files.  Neither the 
veteran nor his representative has identified additional relevant 
evidence that has not already been sought and associated with the 
claims files.  The Board does not know of any additional relevant 
evidence, which is available.  The Board concludes that all 
relevant data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to assist 
him in the development of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. Principi, 17 
Vet. App 412 (2004), wherein the United States Court of Appeals 
for Veterans Claims held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In the present 
case, notice was given the veteran prior to the rating action in 
April 2001.  

Accordingly, the Board concludes it should proceed, as specific 
notice as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has sufficient notice of the type of 
information needed to support said claim and the evidence 
necessary to complete the application.  Therefore, the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to said issue on appeal.  Accordingly, 
appellate review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).


(1) left elbow

Service medical records show that in September 1988 the veteran 
was treated for left elbow injury while playing racquetball.  
There was no evidence of fracture on X-rays.  The diagnosis was 
contusion of the left elbow.  

Post service medical records include a VA examination in August 
2000.  The veteran reported a history of left elbow contusion in 
service.  The elbow was now "fine."  There was full range of 
motion of the elbow on musculoskeletal examination.  

The primary impediment to a grant of service connection for left 
elbow disability is the absence of medical evidence of a 
diagnosis.

Service medical records show treatment for a left elbow contusion.  
However, the episode was apparently acute and transitory in nature 
and resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, evaluation 
or treatment during the remaining months of service.  Moreover, no 
pertinent complaints of findings were recorded at the time of 
separation from service.  

Although the veteran was treated for left elbow contusion 
inservice, there is no evidence of current chronic disease 
process, and the veteran has stated that the elbow is "fine."  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  The post-service medical 
records contain no current diagnosis of a left elbow disability, 
nor is there any competent opinion to indicate that the veteran 
had continuing symptomatology as a result of the injury during 
service.

In the absence of competent evidence of left elbow injury 
residuals, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).

(2) liver cyst

Service medical records show that in December 1996 during X-ray 
examination of the chest there were incidental findings involving 
the right lobe of the liver.  An ultrasound showed a well-defined 
cystic lesion in the medial segment on left upper lobe of liver.  
However, a subsequent ultrasound of the liver dated in November 
1999 was negative for evidence of the cyst.  The examination was 
overall negative.  

Post service VA and private medical records include a VA 
examination in August 2000.  The veteran's inservice history of 
liver cyst was noted.  The veteran noted that a subsequent 
ultrasound was negative for the cyst.  He reported that he was 
told at the time that frequently the lesions regress.  The 
clinical assessment was incidental findings of a liver cyst or a 
hemangioma, which by the veteran's history was resolved based on 
his last ultrasound examination.  He has been asymptomatic.

The primary impediment to a grant of service connection for a 
liver cyst is the absence of medical evidence of a diagnosis.

Service medical records show evaluation for incidental liver cyst.  
However, the episode was apparently acute and transitory in nature 
and resolved.  There are no subsequently dated medical records on 
file reflecting further complaints, evaluation or treatment during 
the remaining months of service.  Moreover, no pertinent 
complaints of findings were recorded at the time of separation 
from service.  

Although the veteran was evaluated for liver cyst inservice, there 
is no evidence of current chronic disease process.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  The post-service medical records 
contain no current diagnosis of a liver cyst, nor is there any 
competent opinion to indicate that the veteran had continuing 
symptomatology as a result of the episode during service.

In the absence of competent evidence of a liver cyst, the 
preponderance of the evidence is against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

(3) right fifth digit sprain

Service medical records show that in August 1989 the veteran was 
treated for complaints of swollen fifth digit of the left hand 
after playing volleyball.  There was swelling of the proximal 
interphalangeal joint with mild ecchymosis at that time.  
Subsequent evaluation revealed decreased swelling, ecchymosis and 
tenderness.  There was good range of motion with some mild 
residual edema at joint but without pain.  The diagnosis was 
probable sprain of the left small finger with gradual improvement.  
The examiner noted the finger was essentially asymptomatic.  There 
were no findings, treatment or diagnosis regarding any digit on 
the right hand.

Post service VA and private treatment records include an August 
2000 VA examination.  The veteran noted a history of fifth finger 
sprain with no current complaints.  There were no objective 
clinical findings and the finger was "fine."  

The primary impediment to a grant of service connection for right 
fifth digit injury residuals is the absence of medical evidence of 
a diagnosis.

Service medical records show evaluation for sprain injury to the 
left fifth digit.  However, the episode was apparently acute and 
transitory in nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints of findings were 
recorded at the time of separation from service.  

Although the veteran was evaluated for fifth digit injury 
inservice, there is no evidence of current chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That 
a condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The post-
service medical records contain no current diagnosis of a fifth 
digit injury residuals, of either hand nor is there any competent 
opinion to indicate that the veteran had continuing symptomatology 
as a result of the episode during service.

In the absence of competent evidence of residuals of right fifth 
digit injury, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

(4) colonoscopy

Service medical records show that in April 1998 the veteran 
underwent a colonoscopy after finding blood in his stool.  Aside 
from the blood he had no other symptoms and it cleared on its own 
after 48 hours.  The colonoscopy findings were normal.  The 
veteran tolerated the procedure well and was taken to the recovery 
room in satisfactory condition. 

Post service VA and private treatment records include an August 
2000 VA examination.  The veteran continues to have rectal 
bleeding which in part was due to external hemorrhoids.  Review of 
the post-service medical records fail to disclose medical evidence 
of a current bowel disorder.

A colonoscopy itself is not a disorder that warrants service 
connection, but rather a means of examining the colon.  In this 
case, despite the fact that the veteran was evaluated and treated 
for symptoms of rectal bleeding the veteran had a normal 
colonoscopy.  Moreover these symptoms are associated with history 
of hemorrhoids.  The diagnosis was rectal bleed due to well known 
hemorrhoids.  There is no medical evidence showing a current 
diagnosis of a bowel disorder, other than hemorrhoids.  (The Board 
notes that service connection has been granted for hemorrhoids.)

In the present case, the medical evidence of record does not 
reflect a diagnosis of an underlying bowel disorder, other than 
hemorrhoids, which causes the rectal bleeding.  In the absence of 
proof of incurrence or aggravation during service and a causal 
connection between present disability and inservice disease or 
injury, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  


(5) left wrist disability

Service medical records dated in May 1980 show the veteran was 
treated for a swollen left wrist diagnosed as possible tendinitis.  
There was no history of trauma.  Examination revealed pain, 
swelling with full range of motion.  

Post service VA and private medical treatment records include an 
August 2000 VA examination report.  The veteran reported a history 
of minor sprain of the left wrist during service but no current 
complaints.  Musculoskeletal examination revealed full range of 
motion of the wrists bilaterally.  

The primary impediment to a grant of service connection for left 
wrist disability is the absence of medical evidence of a 
diagnosis.

Service medical records show treatment for left wrist sprain.  
However, the episode was apparently acute and transitory in nature 
and resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, evaluation 
or treatment during the remaining months of service.  Moreover, no 
pertinent complaints of findings were recorded at the time of 
separation from service.  

Although the veteran was treated for left wrist injury inservice, 
there is no evidence of current chronic disease process.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  The post-service medical 
records contain no current diagnosis of a left wrist disability, 
nor is there any competent opinion to indicate that the veteran 
had continuing symptomatology as a result of the injury during 
service.

In the absence of competent evidence of left wrist injury 
residuals, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).

(6) gastroenteritis

Service medical records show that the veteran was treated for 
symptoms associated with viral gastroenteritis on several 
occasions.  

Post service VA and private medical treatment records include an 
August 2000 VA examination report.  The veteran gave a history of 
problems with "upset stomach" but that this improved with a change 
in diet.  There were no current complaints.  On examination the 
abdomen was scaphoid and soft without abdominal aortic bruits.  
There were no palpable masses or hepatosplenomegaly.

The primary impediment to a grant of service connection for 
gastroenteritis is the absence of medical evidence of a diagnosis.

Service medical records show evaluation and treatment for 
gastroenteritis on several occasions.  However, the episodes were 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records on 
file reflecting further complaints, evaluation or treatment during 
the remaining months of service.  Moreover, no pertinent 
complaints of findings were recorded at the time of separation 
from service.  

Although the veteran was treated for gastroenteritis inservice, 
there is no evidence of current chronic disease process.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  The post-service medical 
records contain no current diagnosis of gastroenteritis, nor is 
there any competent opinion to indicate that the veteran had 
continuing symptomatology as a result of the episodes during 
service.

In the absence of competent evidence of gastroenteritis, the 
preponderance of the evidence is against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

(7) left ankle sprain

Service medical records show that the veteran in September 1981 
the veteran was treated for twisted left ankle after playing 
racquetball.  Examination revealed minimal edema and no 
ecchymosis.  The diagnosis was left ankle sprain.  

Post service VA and private medical treatment records include an 
August 2000 VA examination report.  At that time the veteran had 
no complaints regarding the left ankle.  Musculoskeletal 
examination revealed full range of motion of the ankles 
bilaterally.  

The primary impediment to a grant of service connection for left 
ankle disability is the absence of medical evidence of a 
diagnosis.

Service medical records show treatment for left ankle sprain.  
However, the episode was apparently acute and transitory in nature 
and resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, evaluation 
or treatment during the remaining months of service.  Moreover, no 
pertinent complaints of findings were recorded at the time of 
separation from service.  

Although the veteran was treated for left ankle injury inservice, 
there is no evidence of current chronic disease process.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  The post-service medical 
records contain no current diagnosis of a left ankle disability, 
nor is there any competent opinion to indicate that the veteran 
had continuing symptomatology as a result of the injury during 
service.

In the absence of competent evidence of left ankle injury 
residuals, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).

(8) tinea pedis

Review of the veteran's service medical records reflects treatment 
for various skin rashes; however, the records do not reveal any 
disease or injury involving tinea pedis.  

Post service VA and private medical treatment records show the 
veteran underwent a VA examination of the skin in August 2000.  
Tinea pedis was not diagnosed.  However, he did receive treatment 
for tinea pedis of the right medial arch in 2001 with no 
discussion regarding etiology.  

The Board has reviewed all of the evidence of record and does not 
dispute that the veteran was recently treated for tinea pedis.  
However, the disorder was not shown in service, nor has it been 
causally related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and medical 
treatment for the same during service.  As the veteran's current 
disorder has not been medically associated with military service, 
there is no foundation upon which to allow the claim.  

In the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability and 
inservice disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board has 
considered the doctrine of the benefit of the doubt, but the 
evidence is not so evenly balanced as to raise a reasonable doubt.



ORDER

1.  Entitlement to service connection for residuals of left elbow 
fracture is denied.

2.  Entitlement to service connection for a liver cyst is denied.

3.  Entitlement to service connection for right fifth digit sprain 
is denied.

4.  Entitlement to service connection for colonoscopy is denied.

5.  Entitlement to service connection for left wrist disability is 
denied.

6.  Entitlement to service connection for gastroenteritis is 
denied.

7.  Entitlement to service connection for left ankle sprain is 
denied.

8.  Entitlement to service connection for tinea pedis is denied.


REMAND

(9) left knee disability

The veteran contends that his service-connected left knee 
disability is more disabling than the current noncompensable 
evaluation reflects.  He is currently in receipt of a 
noncompensable evaluation under Diagnostic 5257, for lateral 
instability and recurrent subluxation.  Under that diagnostic 
code, assignable evaluations range from 10 percent for slight 
disability to 30 percent for severe disability.  Because, however, 
there are no medical findings pertaining to subluxation or lateral 
instability, medical evidence as to whether, and to what extent 
the veteran experiences these symptoms as a residual of his left 
knee injury would be helpful in evaluating the disability under 
consideration.

Moreover, a VA General Counsel opinion indicates that 38 C.F.R. § 
4.71a authorizes the possibility of multiple ratings under 
Diagnostic Code 5003 (and therefore Code 5010) and Diagnostic Code 
5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces limitation of 
motion in addition to the instability contemplated by Diagnostic 
Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  If the veteran 
exhibits both recurrent subluxation/lateral instability as well as 
arthritis with limitation of motion, then he is entitled to 
consideration of separate compensable ratings under Diagnostic 
Codes 5010 and 5257.  

It is unclear whether the veteran's service-connected left knee 
disability is manifested by degenerative joint disease such that 
an increased rating is warranted and the VA examination report in 
August 2000 is insufficient for evaluation purposes.  
Specifically, the examiner did not comment on arthritis and X-rays 
were not taken at the time of the examination.  The Board is not 
free to exercise its own judgment as to the extent to which 
degenerative joint disease contributes to the veteran's service-
connected disability and is precluded, in fact, from exercising an 
opinion on any medical matter.  Colvin v. Derwinski, 1 Vet.App. 
171 (1991).

Under these circumstances, further examination of the veteran's 
left knee, specifically to obtain medical findings and opinion as 
whether he currently experiences subluxation or instability in 
addition to limited and/or painful motion due to left knee injury 
residuals, is warranted.  Findings as to whether the veteran 
experiences functional loss due to pain, weakness, fatigability 
and/or incoordination would be helpful in evaluating the left knee 
disability.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

(10) hemorrhoids

The veteran contends that he is entitled to an increased rating 
for his hemorrhoids.  A 10 percent rating is warranted for large 
or thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating is 
warranted for persistent bleeding and with secondary anemia, or 
with fissures.  38 C.F.R. § 4.115, Diagnostic Code 7336 (2003).

Review of the examination report reveals that the examining 
physician did not have the veteran's claims folders available for 
review.  A thorough and complete examination must take into 
account the entire record, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Also, the veteran is appealing the original assignment of his 
disability evaluations for the left knee and hemorrhoids following 
the award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Given the foregoing, the veteran's disability evaluations must be 
considered from September 2000 to the present.

(11) sinusitis and bronchitis

Service medical records show the veteran was treated repeatedly 
for symptoms associated with sinusitis, bronchitis and multiple 
viral infections.  

During the course of the appeal the veteran was examined by VA in 
August 2000.  However, the claims folders was not made available 
to the examiner.  The VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Board must 
consider only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski,  1 Vet. App. 171 (1991).  Adequate medical opinion 
regarding the etiology of the veteran's claimed disability is 
deemed warranted for the Board to equitably decide this appellate 
issue, and should therefore be obtained.  


(12) Low back pain

With regard to a low back disability there is little, if any, 
competent evidence that the veteran sustained a chronic low back 
disability in service.  During the course of the appeal the 
veteran was examined by VA in August 2000.    However, the record 
also indicates that VA has not afforded the veteran appropriate 
examination with medical opinion rendered as to whether he 
currently has low back disability and, if so, its etiology.  
Specifically, the claims folders were not made available to the 
examiner and X-rays were not taken at the time of the examination.  
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Board must consider only 
independent medical evidence to support its findings rather than 
provide its own medical judgment.  Colvin v. Derwinski,  1 Vet. 
App. 171 (1991).  Adequate medical opinion regarding the etiology 
of the veteran's claimed low back pain is deemed warranted for the 
Board to equitably decide this appellate issue, and should 
therefore be obtained.  

(13) 10 percent evaluation under 38 C.F.R. § 3.324

With regard to the veteran's claim for entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324, the Board finds that this issue is 
inextricably intertwined with his claims for increased ratings and 
service connection, since granting a compensable rating for any 
service-connected disability would render a claim under 38 C.F.R. 
§ 3.324 moot.  If the foregoing development and adjudication does 
not result in the assignment of at least one 10 percent 
evaluation, the RO will be required to make a determination with 
respect to the veteran's potential entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 (2003).  The initial determination 
on this matter must be made by the regional office subject to 
review by the Board.

Additionally, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, the veteran should be informed 
as to what evidence the VA would obtain, and what evidence he 
would be responsible for obtaining.  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Final adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.  

Accordingly, this case is REMANDED for the following action:


1.  The RO must review the claims files and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the veteran be notified of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate each claim.  A general form 
letter, prepared by the RO, not specifically addressing the 
disabilities and entitlement at issue, is not acceptable.  The 
letter should inform the veteran of which portion of the 
information and evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of the 
veteran.  After the veteran has been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given the opportunity to respond.

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran, to include records of private medical treatment, if the 
veteran has provided sufficiently detailed information to make 
such requests feasible.  The veteran's assistance should be 
requested as needed in obtaining these records.  In any case, the 
RO should document attempts to ensure all contemporary records of 
pertinent VA treatment or evaluation are associated with the 
claims files.  If the RO is unable to obtain any pertinent 
evidence identified by the veteran, it should so inform the 
veteran and request him to submit the outstanding evidence.

3.  Thereafter, the veteran should be referred for a VA orthopedic 
examination to more accurately determine the exact nature and 
etiology of any current low back disability, and the extent, if 
any, to which any pathology now present is related to service as 
well as determine the nature and severity of his service connected 
left knee disability.  All indicated tests and studies are to be 
performed.  Prior to the examination, the claims folders must be 
made available to the physician for review of the case.  A 
notation to the effect that this record review took place should 
be included in the report of the examiner.  

On the basis of the current examination findings and information 
in the claims files, the physician should render an opinion as to 
whether it is at least as likely as not that a low back disability 
is attributable to any disease or injury suffered during his 
service, intercurrent causes, or to a combination of such causes 
or to some other cause or causes.  If the veteran does not 
currently have a low back disability, which could be regarded as 
having been incurred in or aggravated while the veteran was in 
service, the examiner must specifically indicate so.  The examiner 
must set forth the complete rationale underlying any conclusions 
drawn or opinions expressed.  The conclusions of the examiner 
should reflect review of the claims folders, and the discussion of 
pertinent evidence such as service medical records.

With regard to the left knee the physician should describe in 
detail all symptoms reasonably attributable to the service-
connected left knee disability and its current severity.  In 
examining the left knee the examiner should indicate the range of 
motion expressed in degrees, including the specific limitation of 
motion due to pain, and state the normal range of motion.  The 
examiner should indicate whether the veteran has either 
instability or recurrent subluxation.  If either recurrent 
subluxation or lateral instability is found, the examiner should 
indicate whether such symptoms are best described as slight, 
moderate, or severe.  The examiner should also indicate whether 
the veteran has frequent episodes of locking, pain or effusion in 
the joint.  Complete diagnoses should be provided.  

The physician should then set forth the extent of any functional 
loss present in the veteran's left knee due to weakened movement, 
excess fatigability, incoordination, or pain on use.  The examiner 
should also describe the level of pain experienced by the veteran 
and state whether any pain claimed by him is supported by adequate 
pathology and is evidenced by his visible behavior.  The examiner 
should elicit information as to precipitating and aggravating 
factors (i.e., movement, activity), effectiveness of any pain 
medication or other treatment for relief of pain, functional 
restrictions from pain on motion, and the effect the service-
connected left knee has upon veteran's daily activities.  The 
degree of functional impairment or interference with daily 
activities, if any, by the service-connected disability should be 
described in adequate detail.  

Any additional impairment on use, or in connection with any flare-
up should be described in terms of the degree of additional range-
of-motion loss.  The physician should describe in adequate detail 
neurologic symptoms, if any, involving the left knee reasonably 
attributable to the service-connected injury (versus other 
causes).  The conclusions of the examiner should reflect review of 
the claims folders, and the discussion of pertinent evidence.

4.  The veteran should be scheduled for a VA rectal examination to 
determine the nature and severity of his service-connected 
hemorrhoids.  Prior to the examination, the claims folders must be 
made available to the physician for review of the case.  A 
notation to the effect that this record review took place should 
be included in the report of the examiner.  The examiner should 
elicit from the veteran a detailed history regarding the onset and 
progression of relevant symptoms.  The examination should include 
any diagnostic testing that is deemed necessary for an accurate 
assessment and the examiner should review the results of any 
testing prior to completing the report.  Complete diagnoses should 
be provided.  The physician should specifically indicate whether 
large or thrombotic hemorrhoids manifest the disability, whether 
the hemorrhoids are irreducible, whether there is excessive or 
redundant tissue, whether there is any indication that the 
disability is productive of frequent recurrences, and whether 
there is evidence of persistent bleeding, anemia or fissures.  The 
conclusions of the examiner should reflect review of the claims 
folders, and the discussion of pertinent evidence.

5.  The veteran should be afforded a VA examination to more 
accurately determine the exact nature and etiology of any current 
sinusitis or bronchitis, and the extent, if any, to which any 
pathology now present is related to service.  Prior to the 
examination, the claims folders must be made available to the 
physician for review of the case.  A notation to the effect that 
this record review took place should be included in the report of 
the examiner.  The physician should elicit from the veteran a 
detailed history regarding the onset and progression of relevant 
symptoms.  The examination should include any diagnostic testing 
that is deemed necessary for an accurate assessment and the 
examiner should review the results of any testing prior to 
completing the report.  Complete diagnoses should be provided.  
The examiner should discuss the nature and extent of any sinusitis 
or bronchitis disability present, and then set forth the medical 
probabilities that any sinusitis and bronchitis, if present, is 
traceable to any disease or injury the veteran experienced during 
his military service.

If the veteran does not currently have sinusitis or bronchitis, 
which could be regarded as having been incurred in or aggravated 
while the veteran was in service, the examiner must specifically 
indicate so.  The physician must set forth the complete rationale 
underlying any conclusions drawn or opinions expressed.  The 
conclusions of the examiner should reflect review of the claims 
folders, and the discussion of pertinent evidence such as service 
medical records.

6.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folders.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

7.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claims in light of all pertinent evidence and 
legal authority.  With respect the increased rating claims, the RO 
should also consider the appropriateness of staged ratings, in 
accordance with the decision of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits sought on appeal remain 
denied, the RO must furnish the veteran and his representative an 
appropriate supplemental statement of the case to and allow them a 
reasonable period of time to respond.  The SSOC must contain 
notice of all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



